Citation Nr: 1825396	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-37 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had honorable active military service from November 1968 to October 1970 with service in the Republic of Vietnam from October 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

The Veteran's sleep apnea is not related to his active military service, to include exposure to herbicide agents while serving in the Republic of Vietnam.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his sleep apnea is related to exposure to Agent Orange during his service in Vietnam.  See March 2013 Notice of Disagreement and October 2014 VA Form 9.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

In addition, in certain circumstances, the Secretary has recognized specific diseases that are associated with exposure to certain herbicide agents, and therefore, service connection will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue, unless there is affirmative evidence to establish that the disease is due to an intercurrent injury or disease.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.307(d)(1), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C. § 1116(f).

The Secretary of VA has set forth in 38 C.F.R. § 3.309(e) the specific diseases for which a positive association with exposure to herbicide agents has been found for purposes of establishing entitlement to presumptive service connection for VA compensation.  In contrast, the Secretary has determined that there is no positive association between exposure to herbicide agents and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  The most recent list of specific conditions not having a positive association was published by the Secretary was published in 2014.  See Notice, 79 Fed. Reg. 20,308 (April 11, 2014).

Furthermore, for presumptive service connection to be warranted, the herbicide-related disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board acknowledges that the Veteran served in the Republic of Vietnam from October 1969 to October 1970 as indicated on his DD214 and is, therefore, presumed to have been exposed to herbicide agents due to such service.  See38 C.F.R. § 3.307(a)(6)(iii).  However, the Secretary of VA has determined that a presumption of service connection as based upon such exposure is not warranted for any condition not enumerated in 38 C.F.R. § 3.309(e).  Unfortunately, sleep apnea is not such an enumerated disease listed in § 3.309(e) that has been found to have an association with exposure to herbicide agents in the Republic of Vietnam.  Consequently, the Veteran's claim for service connection for sleep apnea based upon the presumption of herbicide agent exposure must be denied.
 
Although this does not preclude service connection on a direct basis, the evidence would clearly have to demonstrate that, in the Veteran's specific case, his sleep apnea was the result his exposure to herbicides or was otherwise related to his active military service.   See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Unfortunately the Veteran has not presented any evidence in support of a direct service connection theory and the evidence of record likewise does not support such a theory.  

The Veteran's service treatment records are silent for any reports of symptoms relating to, treatment for or diagnosis of sleep apnea or sleep problems during his active military service from 1968 to 1970.  His separation examination conducted in October 1970 was further silent for any abnormality of the respiratory system and the Veteran reported that he was "in good health."  

Post-service treatment records do not show any reports of, treatment for or diagnosis of sleep apnea until 2008.  In a February 2008 Psychiatric Note, the Veteran reported he snores and sometimes wakes up gasping for air and, at the recommendation of his treating provider, he consented to a sleep study.  The sleep study was performed in June 2008 and resulted in a diagnosis of moderate obstructive sleep apnea.  The Veteran was placed on CPAP therapy for his sleep apnea.  

The Veteran's VA treatment records date back to 2001 and, although they show he had sleep disturbance, this was attributed to pain and mental health symptoms.  There was no report of snoring or gasping for air at any time prior to February 2008.   Furthermore, there is neither a notation of a history of sleep apnea dating back to the Veteran's service, nor is there any opinion by the Veteran's treating physicians that his sleep apnea is relating to his active military service in any way, to include exposure to herbicide agents such as Agent Orange.

Consequently, the Board finds that service connection for the Veteran's sleep apnea (as directly related to his active military service) is not supported by the evidence of record because there is no medical evidence to show an onset in service or that there is a relation of the currently diagnosed condition to service.  The Veteran himself has not made such an argument and has not submitted evidence supporting such a contention.  

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for sleep apnea is warranted on either a direct or presumptive basis.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable disposition is not warranted.  



ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


